385 S.C. 242 (2009)
684 S.E.2d 549
In the Matter of Gilbert S. BAGNELL, Respondent.
Supreme Court of South Carolina.
October 9, 2009.

ORDER
The Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(c), RLDE, Rule 413, SCACR. After thorough review of the petition, the Court determines that respondent's interim suspension is warranted. Accordingly, respondent's license to practice law in this state is hereby suspended until further order of the Court.
IT IS SO ORDERED.
s/ Jean H. Toal C.J.
FOR THE COURT